Title: Thomas Jefferson to Elijah Griffiths, 22 May 1813
From: Jefferson, Thomas
To: Griffiths, Elijah


          Dear Sir Monticello May 22. 13.
          On my return from a journey, after an absence of three weeks, I found here your favor of Apr. 19. but in the mean time had seen by the public papers that the office of Treasurer of the mint, had been given to the son of the late occupant, which of course precluded the application requested on your behalf.
          Retirement from the busy walks of life has added much to my happiness, by relieving me from great labors, anxieties, and responsibilities; sweetened indeed by the hope that they had not been unuseful, nor unapproved by my fellow citizens. to this may be added the pleasing recollection of the worth with which we have been associated by the way, and which has virtuously cooperated in the same cause. in this view your letter recalls to my mind moments which I have spent with you with great satisfaction.
          Peace is a sublime blessing to men & states. the prosperity it promotes among these is in strong contrast with the murders & devastations of War, the burthens & oppressions it heaps on the poor, and the destruction of liberty it so often superinduces. I am not without a hope that the mediation offered & accepted may produce a peace; not indeed of full justice & retribution; but giving some assurance against future wrong. but it would be a miserable perversion of this measure were it to relax our endeavors to enforce what may not be obtained through any other motive.
          The death of Dr Rush is a subject of grief to all who knew him. no better man could have left us, nor one whose continuance in life was more valued.
			 he was my junior by several years; &
			 indeed, like a tree
			 standing solitary in a field, I view myself almost singly surviving the multitude of cotemporaries who formerly occupied the space around me.Wishing you every good I tender you the assurance of my esteem & respect.
          Th:
            Jefferson
        